Peters, C. J.
The point taken, by a motion in arrest, against the validity of the officer’s return on the warrant in this case, is, that the return does not with sufficient certainty indicate that the liquors declared against in the complaint and warrant, are the same liquors which wore seized. The officer commences the return by saying: “By virtue of the within warrant I have seized the following described liquors,” then describing them particularly. It is contended that, while the two descriptions of liquors, that in the warrant and that in the return, may appear alike, the officer does not say in the return that they are the same.
But the officer does say that the liquors were seized by virtue of his warrant and that is equivalent to saying they are the same; for, otherwise, the seizure would have been made in defiance of his warrant rather than in pursuance of it. The return clearly imports, if it does not expressly declare, identity. The mandate is obeyed. The decisions uphold such a return as a substantial and sufficient compliance with the duty commanded.
The authority for such form of return dates back as far as the year book 1 Hen. VI, 6, where upon a scire facias the return was, “scire feci A. B.,” without adding the words “within named;” but because it was said, “by virtue of this precept as directed,” the return was adjudged good. See Wilson v. Lane, 2 Salk. 589, where this case is quoted and approved. The precise question that arises in the case before us was elaborately argued and fully considered in Stone v. Dana, 5 Met. 98, 107, and just such a return was sustained in that case. Other Massachusetts cases are pertinent to the question. Com. v. Intoxicating Liquors, 4 Allen, at p. 600. Same v. Same, 6 Allen, 600.

Exceptions overruled*

Walton, Danforth, Virgin, Libbey and Haskell, BT.» concurred.